      Case 4:20-cv-03166-HSG Document 26 Filed 10/02/20 Page 1 of 4



 1   BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2    fbottini@bottinilaw.com
 3   Albert Y. Chang (SBN 296065)
      achang@bottinilaw.com
 4   Yury A. Kolesnikov (SBN 271173)
      ykolesnikov@bottinilaw.com
 5   7817 Ivanhoe Avenue, Suite 102
     La Jolla, California 92037
 6   Telephone: (858) 914-2001
 7   Facsimile: (858) 914-2002
     Counsel for Plaintiff
 8   
 9                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION

11    SETO MARSELIAN, d/b/a BISTRO                    Case No. 4:20-cv-3166-HSG
      PAZZO, individually and on behalf of all
12    others similarly situated,                      Stipulation and Order to Extend
                                                     Briefing Schedule on Defendants’
13
                                     Plaintiff,       Motion to Compel Arbitration and
14                                                   to Dismiss the Complaint
                           vs.
15                                                   The Honorable Haywood S. Gilliam, Jr.
      WELLS FARGO & COMPANY, WELLS
16    FARGO BANK, N.A., and DOES 1–10,
      inclusive,
17

18                                    Defendants.

19

20

21

22

23

24

25

26

27

28

                         Stipulation and Order to Extend Briefing Schedule
      Case 4:20-cv-03166-HSG Document 26 Filed 10/02/20 Page 2 of 4



 1          WHEREAS, plaintiff Seto Marselian, d/b/a Bistro Pazzo (“Plaintiff”) commenced
 2   this action against defendants Wells Fargo & Company, Wells Fargo Bank, N.A, and Does
 3   1–10 (“Defendants”) on May 2, 2020;
 4          WHEREAS, the deadline for Defendants to respond to the Complaint was extended
 5   by the parties’ stipulation to September 18, 2020;
 6          WHEREAS, Defendants moved to compel arbitration and to dismiss the complaint
 7   on September 18, 2020;
 8          WHEREAS, under Civil Local Rules 7-3(a) and 7-3(c), Plaintiff’s opposition to
 9   Defendants’ motion is currently due October 2, 2020, and Defendants’ reply is currently
10   due October 9, 2020;
11          WHEREAS, the parties have agreed to extend the deadlines provided under the
12   Civil Local Rules, to accommodate counsel’s schedule and to account for the remote
13   working conditions caused by the COVID-19 pandemic;
14          WHEREAS, Defendants agree that Plaintiff may have 28 additional days to
15   respond to Defendants’ motion;
16          WHEREAS, Plaintiff agrees that Defendants may have 14 additional days to file
17   their reply;
18          WHEREAS, the parties have previously stipulated to extend Defendants’ deadline
19   to respond to the complaint, but have not requested any previous extensions of this
20   briefing schedule or any previous extensions requiring a court order;
21          WHEREAS, this extension will not affect the noticed hearing date for Defendants’
22   motion of December 10, 2020;
23          NOW, THEREFORE, pursuant to Civil Local Rule 6-2(a), the parties stipulate to
24   extend the briefing schedule on Defendants’ motion to compel arbitration and to dismiss
25   the complaint as follows:
26          x Plaintiff’s opposition to Defendants’ motion shall be due October 30, 2020.
27          x Defendants’ reply brief shall be due November 20, 2020.
28                                                  1
                       Stipulation and Order to Extend Briefing Schedule
         Case 4:20-cv-03166-HSG Document 26 Filed 10/02/20 Page 3 of 4



 1
     Dated: October 1, 2020                             BOTTINI & BOTTINI, INC.
 2                                                      Francis A. Bottini, Jr. (SBN 175783)
 3                                                      Albert Y. Chang (SBN 296065)
                                                        Yury A. Kolesnikov (SBN 271173)
 4                                                                 s/ Albert Y. Chang*
 5                                                                   Albert Y. Chang
                                                        fbottini@bottinilaw.com
 6                                                      achang@bottinilaw.com
                                                        ykolesnikov@bottinilaw.com
 7
                                                        7817 Ivanhoe Avenue, Suite 102
 8                                                      La Jolla, California 92037
                                                        Telephone: (858) 914-2001
 9                                                      Facsimile: (858) 914-2002
10                                                      Counsel for Plaintiff
11   Dated: October 1, 2020                             SULLIVAN & CROMWELL LLP
12                                                      Brendan P. Cullen (SBN 194057)
                                                        Sverker K. Hogberg (SBN 244640)
13                                                                s/ Sverker K. Hogberg
14                                                                 Sverker K. Hogberg
                                                        cullenb@sullcrom.com
15                                                      hogbergs@sullcrom.com
                                                        1870 Embarcadero Road
16
                                                        Palo Alto, California 94303-3308
17                                                      Telephone: (650) 461-5600
                                                        Facsimile: (650) 461-5700
18
                                                        MCGUIREWOODS
19                                                      David C. Powell (SBN 129781)
                                                        Carolee Hoover (SBN 282018)
20                                                      Jamie D. Wells (SBN 290827)
21                                                      dpowell@mcguirewoods.com
                                                        choover@mcguirewoods.com
22                                                      jwells@mcguirewoods.com
                                                        Two Embarcadero Center, Suite 1300
23                                                      San Francisco, California 94111
                                                        Telephone: (415) 844-1970
24                                                      Facsimile: (415) 844-1912
25
                                                        Counsel for Defendants Wells Fargo &
26                                                      Company and Wells Fargo Bank, N.A.

27
     
28                                                  2
                       Stipulation and Order to Extend Briefing Schedule
      Case 4:20-cv-03166-HSG Document 26 Filed 10/02/20 Page 4 of 4



 1   *I hereby attest that concurrence in the filing of this document has been obtained from
     all persons whose signatures are indicated by a conformed (s/) signature within this e-
 2   filed document.
 3
                                            *       *       *
 4

 5                                              ORDER

 6
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8   DATED: 10/2/2020                            ________________________________
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  3
                       Stipulation and Order to Extend Briefing Schedule
